                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

ALAN DOERING                                                                PLAINTIFF
ADC # 106115

v.                         Case No. 2:19-cv-00165 BSM

ASA HUTCHINSON, Governor,                                               DEFENDANTS
Arkansas, et al.


                                        ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Joe J. Volpe [Doc. No.5] has been received. After de novo review of the record, the

RD is adopted. This case is dismissed without prejudice. Pursuant to 28 U.S.C. §

1915(a)(3), an in forma pauperis appeal would not be taken in good faith.

      IT IS SO ORDERED this 3rd day of March 2020.




                                                 UNITED STATES DISTRICT JUDGE
